290 S.W.2d 669 (1956)
Ex parte George M. DAVIS.
No. 28358.
Court of Criminal Appeals of Texas.
May 30, 1956.
Charles F. Mitchell, Houston, for appellant.
J. L. Smith, Dist. Atty., San Augustine, Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
This is an appeal from an order in a habeas corpus proceeding denying bail to appellant upon a complaint charging him with murder.
It is made to appear that subsequent to the entry of the order appealed from an indictment has been returned charging appellant with said offense, and the question of his right to bail upon the charge by complaint has therefore become moot. Ex parte Alaniz, 157 Tex. Crim. 590, 251 S.W.2d 738; Ex parte Everett, 151 Tex. Crim. 22, 204 S.W.2d 980.
The appeal is dismissed.